Rule 103. PROCEDURE FOR ADOPTION, FILING AND PUBLISHING RULES

(a)   Notice of proposed rulemaking.

      (1)    Except as provided in subdivision (a)(3), the initial recommendation of a
      proposed [Rule] rule[,] or proposed [Rule] amendment, [(]including the
      explanatory note that is to accompany the [Rule] rule,[)] shall be distributed by
      the proposing Rules Committee to the [Pennsylvania Bulletin] Pennsylvania
      Bulletin for publication therein. The publication notification shall contain a
      statement to the effect that comments regarding the proposed [Rule] rule or
      amendment are invited and should be sent directly to the proposing Rules
      Committee within a specified period of time.

      (2)    Written comments, suggestions or objections relating to the proposed
      [Rule] rule or amendment shall be sent directly to the proposing Rules
      Committee within a specified number of days after the [Rules’] publication of the
      rule or amendment in the [Pennsylvania Bulletin] Pennsylvania Bulletin, and
      any such commentary shall be reviewed by the said Committee prior to action on
      the proposal by the Supreme Court. Any further proposals which are based upon
      the commentary so received need not be, but may be, published in the manner
      prescribed [herein] in subdivision (a)(1).

      (3)   A proposed rule or amendment may be promulgated even though it has
      not been previously distributed and published in the manner required by
      subdivisions (a)(1) and (a)(2), where exigent circumstances require the
      immediate adoption of the proposal; or where the proposed amendment is of a
      typographical or perfunctory nature; or where in the discretion of the Supreme
      Court such action is otherwise required in the interests of justice or efficient
      administration.

(b)   Rules adopted by the Supreme Court.

      (1)   Rules adopted by the Supreme Court shall be filed in the office of the
      Prothonotary of the Supreme Court [and in the Administrative Office].

      (2)   After an order adopting a rule or amendment has been filed with the
      Prothonotary of the Supreme Court, the Prothonotary shall forward a certified
      copy of the order and rule or amendment to:

            (i)    The publisher of the official version of Supreme Court decisions
            and opinions who shall cause it to be printed in the first available volume
            of the State Reports.
             (ii)   The prothonotaries or clerks of all courts, which may be affected
             thereby, and thereupon the order and rule or amendment shall be
             published by such prothonotaries or clerks in the same manner as local
             rules adopted by such courts.

             (iii) The Legislative Reference Bureau for              publication   in   the
             [Pennsylvania Bulletin] Pennsylvania Bulletin.

             (iv)   The Administrative Office.

(c)   Rules of judicial administration adopted by other courts and by agencies of the
System.

      (1)   As used in this subdivision, “local rule” shall include every rule,
      administrative order, regulation, directive, policy, custom, usage, form, or order of
      general application, however labeled or promulgated, which is adopted or
      enforced by a court, council, committee, board, commission or other agency of
      the unified judicial system to govern judicial administration [practice or
      procedure but shall not include a rule of civil, domestic relations, criminal,
      or juvenile procedure].         This subdivision shall also apply to any
      amendment of a local rule.

      (2)  Local [R]rules shall not be inconsistent with any general rule of the
      Supreme Court or any Act of Assembly.

      (3)     When a local rule under this subdivision corresponds to a [statewide]
      general rule, the local rule shall be given a number that is keyed to the number
      of the [statewide] general rule.

      (4)    Reserved.

      [(4)](5)   All local rules shall be published in the [Pennsylvania Bulletin]
      Pennsylvania Bulletin to be effective and enforceable.

             (i)    Reserved.

             [(i)](ii) The adopting court or agency shall distribute two [certified] paper
             copies of the local rule to the Legislative Reference Bureau for
             publication in the Pennsylvania Bulletin. The adopting court or
             agency also shall distribute to the Legislative Reference Bureau
             [and] a copy of the local rule on a computer diskette, [or on a] CD-ROM,
             or other agreed upon alternate format that complies with the
             requirements of 1 Pa. Code § 13.11(b) [to the Legislative Reference

                                            2
      Bureau, or agreed upon alternate format, for publication in the
      Pennsylvania Bulletin].

      [(ii)](iii) The effective date of the local rule shall not be less than 30 days
      after the date of publication of the local rule in the [Pennsylvania
      Bulletin] Pennsylvania Bulletin.

[(5)](6)      Contemporaneously with publishing the local rule in the
[Pennsylvania Bulletin] Pennsylvania Bulletin, the adopting court or agency
shall [file one certified copy of the rule with the Administrative Office of
Pennsylvania Courts. The Administrative Office shall assign a serial
number to the rule, and shall note on the rule the serial number and the
date of filing. A copy of the rule shall be available for public inspection and
copying immediately upon filing.]:

      (i)    file one copy of the local rule with the Administrative Office;

      (ii)  publish a copy of the local rule on the website of the court or
      county in which the adopting court has jurisdiction; and

      (iii) thereafter compile the local rule within the complete set of
      local rules no later than 30 days following publication in the
      Pennsylvania Bulletin.


[(6)](7)       [The rules shall be kept continuously available for public
inspection and copying in the office of the prothonotary or clerk of courts
of the adopting court.] A compilation of local rules shall be kept
continuously available for public inspection and copying in the respective
filing office and on the website of the adopting court or county in which the
adopting court has jurisdiction. Upon request and payment of reasonable
costs of reproduction and mailing, the [prothonotary or clerk] respective court
office shall furnish [to] a[ny] person with a copy of any local rule.

[(7)](8)      No pleading or other legal paper shall be refused for filing by the
prothonotary or clerk of courts based on a requirement of a local rule unrelated
to the payment of filing fees. No case shall be dismissed nor request for relief
granted or denied because of failure to initially comply with a local rule. In any
case of noncompliance with a local rule, the court shall alert the party to the
specific provision at issue and provide a reasonable time for the party to comply
with the local rule.



                                     3
                        [This is an entirely new subdivision.]

(d)   Rules of procedure adopted by other courts of the System.

      (1)    For the purpose of this subdivision, the term ‘‘local rule’’ shall include
      every rule, administrative order, regulation, directive, policy, custom, usage, form
      or order of general application, however labeled or promulgated, which is
      adopted by a court of common pleas, the Philadelphia Municipal Court-Criminal
      Division, and the Philadelphia Municipal Court-Traffic Division, to govern practice
      and procedure. This subdivision shall also apply to any amendment of a local
      rule.

      (2)    Local rules shall not be inconsistent with any general rule of the Supreme
      Court or any Act of Assembly. A Rules Committee, at any time, may recommend
      that the Supreme Court suspend, vacate, or require amendment of a local rule.

      (3)    Local rules shall be given numbers that are either keyed to the number of
      the general rules to which the local rules correspond or assigned by the general
      rules.

      (4)    All proposed local rules shall be submitted in writing to the appropriate
      Rules Committee for review. The adopting court shall not proceed with the
      proposed local rule until it receives written notification from the appropriate Rules
      Committee that the proposed local rule is not inconsistent with any general rule
      of the Supreme Court.

      (5)     All local rules shall be published in the Pennsylvania Bulletin to be
      effective and enforceable.

             (i)   The adopting court shall not publish the local rule in the
             Pennsylvania Bulletin until it has received the written notification pursuant
             to subdivision (d)(4).

             (ii)   The adopting court shall distribute two paper copies of the local rule
             to the Legislative Reference Bureau for publication in the Pennsylvania
             Bulletin. The adopting court also shall distribute to the Legislative
             Reference Bureau a copy of the local rule on a computer diskette, CD-
             ROM, or other agreed upon alternate format that complies with the
             requirements of 1 Pa. Code § 13.11(b).

             (iii)   The effective date of the local rule shall not be less than 30 days
             after the date of publication of the local rule in the Pennsylvania Bulletin.

                                            4
      (6)    Contemporaneously with publishing the local rule in the Pennsylvania
      Bulletin, the adopting court shall:

             (i)    file one copy of the local rule with the Administrative Office;

             (ii)   publish a copy of the local rule on the website of the court or county
             in which the adopting court has jurisdiction; and

             (iii) incorporate the local rule in the complete set of local rules no later
             than 30 days following publication in the Pennsylvania Bulletin.

      (7)   A compilation of local rules shall be kept continuously available for public
      inspection and copying in the respective filing office and on the website of the
      adopting court or county in which the adopting court has jurisdiction. Upon
      request and payment of reasonable costs of reproduction and mailing, the
      respective court office shall furnish a person with a copy of any local rule.

      (8)    No pleading or other legal paper shall be refused for filing based upon a
      requirement of a local rule. No case shall be dismissed nor request for relief
      granted or denied because of failure to initially comply with a local rule. In any
      case of noncompliance with a local rule, the court shall alert the party to the
      specific provision at issue and provide a reasonable time for the party to comply
      with the local rule.


Official Note: The purpose of subdivisions (c) and (d) is to further the policy of the
Supreme Court to implement the Unified Judicial System under the Constitution
of 1968 and to facilitate the statewide practice of law under the Court’s general
rules. Local rules of judicial administration and local rules of procedure should
not repeat general rules or statutory provisions verbatim or substantially
verbatim nor should local rules make it difficult for attorneys to practice law in
several counties. The provisions of subdivision (d) apply to local rules of
procedure, but not to case-specific orders.

The caption or other words used as a label or designation shall not determine whether
something is or establishes a rule; if the definition in [paragraph] subdivisions (c)(1)
or (d)(1) [of this rule] is satisfied, the matter is a rule regardless of what it may be
called. Local rules “adopted by a court of common pleas” in subdivision (d)(1) is
intended to include those local rules of procedure for proceedings before a
magisterial district judge.



                                            5
[The provisions of this rule also are intended to apply to any amendments to a
rule. Nothing in this rule is intended to apply to case-specific orders.

Pursuant to paragraph (c)(1), local rules of civil, domestic relations, criminal, and
juvenile procedure are not included within the scope of this rule. The procedures
for adopting, filing, and publishing local rules of criminal, juvenile, domestic
relations and civil procedure are governed by Rule of Criminal Procedure 105,
Rules of Juvenile Court Procedure 121 and 1121, and Rules of Civil Procedure
239, 239.8 and 239.9.]

To simplify the use of rules, [paragraph (c)(3) requires] local rules are to be given
numbers that are keyed to the number of the general rules to which the rules
correspond unless numbers are specifically assigned. See, e.g., Pa.R.C.P. No.
239.1-239.7. This requirement is not intended to apply to local rules that govern
general business of the court or agency and which do not correspond to a statewide
rule.

[To further facilitate the statewide practice of law and accessibility by the public,
the adopting court or agency should post and update its rules on its website.]

Subdivision (d)(4) requires that, before publishing a local rule of procedure or
proceeding with any of the other requirements, the adopting court must submit
all proposed local rules of procedure to the appropriate Rules Committee. For
administrative convenience, proposed local rules of procedure may be sent to
one email address (rulescommittees@pacourts.us) where the proposal will be
distributed to the appropriate Rules Committee. Subdivision (d)(4) emphasizes
that the adopting court must comply with all the provisions of this subdivision
before any local rule will be effective and enforceable.

[Paragraph (c)(4) requires the rule to be] To be effective, all local rules shall be
published in the [Pennsylvania Bulletin] Pennsylvania Bulletin [to be effective].
Pursuant to 1 Pa. Code § 13.11(b)—(f), any documents that are submitted for
publication must be accompanied by a diskette or CD-ROM formatted in MS-DOS,
ASCII, Microsoft Word, or WordPerfect. The diskette or CD-ROM must be labeled with
the court’s or agency’s name and address and the rule’s computer file name. Section
13.11(e) provides that documents may be accepted in an alternate format if it is
requested by the court or agency and agreed upon by the Legislative Reference
Bureau.

Although [under paragraph (c)(4)(ii)] a local rule shall not be effective until at least 30
days after the date of publication in the [Pennsylvania Bulletin] Pennsylvania
Bulletin, when a situation arises that requires immediate action, the court or agency


                                            6
may act by specific orders governing particular matters in the interim before an
applicable local rule becomes effective.

[Paragraph (c)(5) requires o]One copy of the local rule must also [to] be filed with
the Administrative Office. When rules are forwarded to the Administrative Office, the
adopting court or agency should indicate whether the rules have been distributed to the
Legislative Reference Bureau for publication in the [Pennsylvania Bulletin and, if
appropriate, submitted to the Criminal, Juvenile, Domestic Relations or Civil
Procedural Rules Committees pursuant to their respective rules] Pennsylvania
Bulletin. For administrative convenience, local rules of procedure and judicial
administration may be sent to adminrules@pacourts.us for filing.

New or amended local rules shall be timely compiled into the set of local rules to
further facilitate the statewide practice of law, increase accessibility by the public,
and maintain the currency of the requirement set forth in subdivisions (c)(7) and
(d)(7).

Subdivisions (c)(7) and (d)(7) require that a separate consolidated set of local
rules be maintained in the filing office, which may be the prothonotary, clerk of
courts, clerk of orphans’ court, or domestic relations section depending on the
type of proceeding, and on the website of the adopting court or the county in
which the adopting court has jurisdiction. It is intended that a complete and up-
to-date set of local rules will be maintained on the website of the adopting court
or the county in which the adopting court has jurisdiction.

[The Administrative Office of the Pennsylvania Courts maintains a website
containing local court rules at: http://www.pacourts.us/courts/supreme-
court/committees/rules-committees/local-rules-for-common-pleas-and-
magisterial-district-courts/

The Administrative Office of the Pennsylvania Courts also maintains a website
containing all local criminal rules adopted or amended after February 1, 2009,
local juvenile rules, and local civil rules adopted pursuant to Pa.R.C.P. 239.8 and
239.9 at: http://ujsportal.pacourts.us/localrules/ruleselection.aspx]

The Administrative Office maintains a web page linking to the websites of the
courts   of   common      pleas.        That web     page    is   located    at
http://www.pacourts.us/courts/courts-of-common-pleas/individual-county-courts.

Under subdivision (c)(8) a filing may be rejected if it is not accompanied by the
necessary filing fee unless a fee waiver request is pending or granted. See, e.g.,
Pa.R.C.P. No. 240.


                                          7
Rule 1952. EMERGENCY ACTIONS, DUTIES AND AUTHORITIES


***

(B) Role of the President Judge

***
      (5) During an emergency, the provisions of any statewide procedural rules that
      require submission of local rules, including administrative orders, to the Supreme
      Court, the Administrative Office of Pennsylvania Courts, a statewide procedural
      rules committee, or the Legislative Reference Bureau for publication in the
      Pennsylvania Bulletin, shall not apply to any local rules or administrative orders
      issued in response to the emergency. The president judge of the affected judicial
      district shall inform the Supreme Court of any local rule or administrative order
      issued under this paragraph as soon as practicable.

             Note: See [Pa.R.C.P. No. 239, Pa.R.Crim.P. 105, and Pa.R.J.C.P. 121]
             Pa.R.J.A. No. 103(c) and (d) for local rule adoption procedures.

***




                                          8